Paterson, J., concurring.
I concur on the ground that the evidence does not support the verdict. Mr. Gar-diner, one of the owners, testified: “Mr. Hill would- not have accepted the note and twenty dollars for the horses if I had not been satisfied. The money the defendant stated he had in the bank of Seely & Bickford was not to be used in paying for the horses. Defendant ivas to pay for said horses out of the money derived from the sale of the horses, and was to have one week’s time in which to sell the horses and pay for the same. The credit of seven days on said note was to enable him to sell the horses and raise the money and pay for the horses. Defen dant was to pay out of the money the horses brought.” Mr. Hill, the owner of the horses, and who personally negotiated the sale, testified that the defendant told him he did not have the money to spare then to pay for the horses, but if he would give him a week’s time he would pay for them. Defendant was arrested before the expiration of the time given him to sell and pay for them. It is difficult to see how any reliance could have been placed upon a fund which, if it existed at the time, could not be spared to pay for the horses. There was no pretense that defendant would use any of the four hundred dollars in payment of the purchase price. The owners certainly understood that the money defendant claimed to have could not be applied in payment of the purchase price, and that a credit of a week would be necessary. If the money defendant represented he had on hand was to be applied necessarily to other debts, and not in payment of the purchase price, how can reliance be predicated upon any statement in regard to it? There is nothing in the evidence to show that the defendant is insolvent. It is in *41evidence, and not contradicted, that he owned a store in Hap a, where he purchased the horses, though its value is not stated.
Mr. Hill now thinks, no doubt, that the statement (as to the money in bank) did induce him to part with the horses, but the testimony of himself and partner, of the defendant, and the circumstances surrounding the transaction, all taken together, show that all parties understood at the time that defendant was to have a week in which to sell the horses and pay the balance of the purchase price out of the proceeds, and that the statement about the four hundred dollars deposit cut little or no figure in the transaction.